--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.4
 
LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AGREEMENT
 
(EXECUTIVE PARTICIPANT)
 
           This Restricted Stock Unit Agreement, including any country-specific
terms and conditions set forth in the attached Appendix A (collectively, the
“Agreement”) is between Logitech International S.A., a Swiss company (the
“Company”), and the Participant named below and is made pursuant to the Logitech
International S.A. 2006 Stock Incentive Plan (the “Plan”).  To the extent any
capitalized terms used in this Agreement are not defined, they shall have the
meaning given to them in the Plan.  Subject to Section 20(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms of the Plan shall prevail.
 
           In consideration of the mutual agreements herein contained and
intending to be legally bound hereby, the parties agree as follows:
 
1. Grant of Restricted Stock Units.  The Company hereby grants to the
Participant named below the number of Restricted Stock Units corresponding to
Shares specified below, subject to the terms and conditions of this Agreement
and of the Plan, which is incorporated in this Agreement by reference:
 
Participant’s
Name:                                                                             
 
Grant
Date:                                                                             
 
Total Number of Restricted
Stock                                                                             
 
Units granted
 
2. Vesting. The Restricted Stock Units subject to this Award shall vest with
respect to 25% of the total Restricted Stock Units subject to this Award upon
Participant’s completion of each year of Service measured from the Grant Date,
until all Restricted Stock Units subject to this Award are vested in full.  In
no event shall any Restricted Stock Units vest after the Participant’s
termination of Service.
 
3. Change in Control.
 
(a)           Acceleration of Vesting.  All Restricted Stock Units subject to
this Award shall immediately vest if (i) the Company is subject to a Change in
Control before a Separation from Service occurs and (ii) within 12 months after
such Change in Control a Separation from Service occurs because (A) the
Participant’s Service is terminated by the Company without Cause or (B) the
Participant resigns for Good Reason.
 
(b)           Effect of Merger.  In the event that the Company is a party to a
merger, consolidation or reorganization, the Restricted Stock Units subject to
this Award shall be subject to Section 16 of the Plan; provided that any action
taken pursuant to Section 16 of the Plan shall either (i) preserve the exemption
of this Award from Section 409A of the Code or (ii) comply with Section 409A of
the Code.
 
 
1

--------------------------------------------------------------------------------


 
 
(c)           Definitions.  The following definitions shall apply for purposes
of this Section 3:
 
(i) Cause.  The term “Cause” shall mean (A) any act of personal dishonesty taken
by the Participant in connection with his or her responsibilities as a
Participant that is intended to result in substantial personal enrichment of the
Participant, (B) the Participant’s conviction of a felony that the Board
reasonably believes has had or will have a material detrimental effect on the
Company’s reputation or business, (C) a willful act by the Participant that
constitutes misconduct and is injurious to the Company or (D) continued willful
violations by the Participant of the Participant’s obligations to the Company
after there has been delivered to the Participant a written demand for
performance from the Company that describes the basis for the Company’s belief
that the Participant has not substantially performed his or her duties.
 
(ii) Change in Control.  The term “Change in Control” shall mean the occurrence
of any of the following events:
 
(A)A merger or consolidation of the Company with any other entity, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;
 
    (B)     The complete liquidation of the Company;
 
    (C)     The sale or other disposition by the Company of all or substantially
all of the Company’s assets; or
 
(D)     Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”)) becoming the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities.
 
(iii) Good Reason.  The term “Good Reason” shall mean (A) a substantial
reduction of the facilities and perquisites (including office space and
location) available to the Participant immediately prior to such reduction,
without the Participant’s express written consent and without good business
reasons, (B) a material reduction of the Participant’s base salary, (C) a
material reduction in the kind or level of Participant benefits to which the
Participant is entitled immediately prior to such reduction, with the result
that the Participant’s overall benefits package is significantly reduced,
(D) the relocation of the Participant to a facility or location more than 30
miles from his or her current location, without the Participant’s express
written consent, or (E) the Company’s failure to obtain the assumption by any
successor of the Company of the Change of Control Severance Agreement between
the Participant, the Company and Logitech Inc.  Clause (C) above shall not apply
in the event of any reduction of the amount of the bonus actually paid but shall
apply in the event of a material reduction of the target bonus or bonus
opportunity.  A condition shall not be considered “Good Reason” unless the
Participant gives the Company written notice of such condition within 90 days
after such condition comes into existence and the Company fails to remedy such
condition within 30 days after receiving the Participant’s written notice.
 
 
 
2

--------------------------------------------------------------------------------


 
 
(iv) Separation from Service.  The term “Separation from Service” shall mean a
“separation from service,” as defined in the regulations under Section 409A of
the Code.
 
4. Settlement of Vested Restricted Stock Units.  The Participant’s vested
Restricted Stock Units shall be settled in Shares upon vesting of such
Restricted Stock Units, provided that the Company shall have no obligation to
issue Shares pursuant to this Agreement unless and until Participant has
satisfied any applicable tax and/or other obligations pursuant to Section 9
below and such issuance otherwise complies with Applicable Law.
 
5. Nature of Restricted Stock Units.  The Restricted Stock Units are mere
bookkeeping entries and represent only an unfunded and unsecured obligation of
the Company to issue or deliver Shares on a future date.  As a holder of
Restricted Stock Units, the Participant has no rights other than the rights of a
general creditor of the Company.  The Restricted Stock Units carry neither
voting rights nor rights to cash or other dividends.  The Participant has no
rights as a shareholder of the Company by virtue of the Restricted Stock Units
unless and until the Restricted Stock Units are settled by issuing or delivering
Shares.
 
6. Leave of Absence.  Unless otherwise determined by the Administrator, the
following provisions shall apply in the case of an authorized leave of absence
by Participant:
 
(a) Subject to Applicable Law and the terms of a written employment agreement,
if any, between the Participant and the Company or a Subsidiary, no additional
Restricted Stock Units subject to this Award shall vest after the 120th day of
the leave of absence.  If Applicable Law or the terms of a written employment
agreement, if any, between the Participant and the Company or a Subsidiary
provide for a later date upon which vesting may cease, then no additional
Restricted Stock Units subject to this Award shall vest upon the earliest date
possible under Applicable Law or the employment agreement.


(b) If vesting has ceased under Section 6(a) and Participant subsequently
returns to active Service, vesting of additional Restricted Stock Units subject
to this Award shall resume upon Participant’s return to active Service.


(c) In no event shall this Award vest for any additional Restricted Stock Units
subject to this Award, and in no event shall this Award remain outstanding, if
Participant does not resume active Service prior to the Expiration Date.


7. Termination of Service.  If the Participant’s Service terminates for any
reason (including by reason of death or Disability) all unvested Restricted
Stock Units shall be forfeited effective on the date the Participant’s Service
terminates.  However, if the Participant’s Service terminates as a result of a
Separation from Service that causes the acceleration of the vesting of the
Restricted Stock Units under Section 3(a), the Restricted Stock Units shall not
be forfeited.   The Participant’s date of termination of Service shall mean the
date upon which Participant’s Service terminates, regardless of any notice
period or period in lieu of notice of termination of employment, whether
expressed or implied. The Administrator shall have the exclusive discretion to
determine when the Participant’s Service terminates or when the Participant has
ceased active performance of services for purposes of this Award.
 
 
 
3

--------------------------------------------------------------------------------


 
 
8. Suspension or Cancellation for Misconduct.  If at any time (including after
vesting but before settlement) the Administrator reasonably believes that the
Participant has committed an act of misconduct as described in this Section 8,
the Administrator may suspend the vesting or settlement of Restricted Stock
Units, pending a determination of whether an act of misconduct has been
committed.  If the Administrator determines that the Participant, other than an
independent Director, has committed an act of embezzlement, fraud or breach of
fiduciary duty, or if the Participant makes an unauthorized disclosure of any
trade secret or confidential information of the Company or any of its
Subsidiaries, or induces any customer to breach a contract with the Company or
any of its Subsidiaries or Affiliates, then this Agreement shall terminate
immediately and cease to be outstanding.  Any determination by the Administrator
with respect to the foregoing shall be final, conclusive and binding on all
interested parties.  If the Participant holds the title of Vice President or
above, the determination of the Administrator shall be subject to the approval
of the Company’s Board of Directors.
 
9. Responsibility for Taxes.
 
(a)           Regardless of any action the Company or the Participant’s employer
(the “Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the issuance of Shares upon settlement of the Restricted
Stock Units, the subsequent sale of Shares acquired pursuant to such issuance
and the receipt of any dividends and/or any dividend equivalents; and (2) do not
commit to and are under no obligation to structure the terms of the Award or any
aspect of the Restricted Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result.  Further,
if the Participant has become subject to tax in more than one jurisdiction
between the date of grant and the date of any relevant taxable event, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
 
(b)           Prior to any relevant taxable or tax withholding event, as
applicable, the Participant will pay or make adequate arrangements satisfactory
to the Company and/or the Employer to satisfy all Tax-Related Items.  In this
regard, the Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:  (1)
withholding from the Participant’s wages or other cash compensation paid to the
Participant by the Company and/or the Employer; or (2) withholding from proceeds
of the sale of Shares acquired upon vesting/settlement of the Restricted Stock
Units either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization); or (3)
withholding in Shares to be issued upon vesting/settlement of the Restricted
Stock Units.  To avoid negative accounting treatment, the Company may withhold
or account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates.  If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
the Participant is deemed to have been issued the full number of Shares subject
to the vested Restricted Stock Units, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Participant’s participation in the Plan.
 
(c)           Finally, the Participant shall pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described.  The Company
may refuse to issue or deliver the shares or the proceeds of the sale of Shares,
if the Participant fails to comply with the Participant’s obligations in
connection with the Tax-Related Items.
 
 
4

--------------------------------------------------------------------------------


 
 
10. Compliance with Applicable Laws; no Company Liability.  No Shares shall be
issued or delivered pursuant to the settlement of the Restricted Stock Units
unless such issuance or delivery complies with Applicable Laws.  The Company
shall not be liable to the Participant or other persons as to (a) the
non-issuance or delivery of Shares as to which the Company has been unable to
obtain from any regulatory body having jurisdiction the authority deemed by the
Company’s counsel to be necessary to the lawful issuance or delivery of any
Shares hereunder and (b) any tax consequence expected, but not realized, by the
Participant or other person due to the receipt, vesting or settlement of the
Restricted Stock Units.
 
11. Non-Transferability of Restricted Stock Units.  The Restricted Stock Units
and this Agreement may not be transferred in any manner otherwise than by will,
by the laws of descent or distribution or, if the Company permits, by a written
beneficiary designation.  The terms of the Plan and this Agreement shall be
binding upon the executors, administrators, heirs, beneficiaries, successors and
assigns of the Participant.
 
12. No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares.  The Participant is hereby advised to consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.
 
13. Nature of Grant.  In accepting the grant, the Participant acknowledges that:
 
(a)  the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
 
(b) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;
 
(c) all decisions with respect to future Restricted Stock Units grants, if any,
will be at the sole discretion of the Company;
 
(d) the Participant’s participation in the Plan shall not create a right to
further Service with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment relationship at any time;
 
(e)         the Participant is voluntarily participating in the Plan;
 
(f) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and which are
outside the scope of the Participant’s employment contract, if any;
 
(g) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;
 
 
5

--------------------------------------------------------------------------------


 
 
(h) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any Subsidiary or
Affiliate of the Company ;
 
(i) the Restricted Stock Units grant and the Participant’s participation in the
Plan will not be interpreted to form an employment contract or relationship with
the Company or any Subsidiary or Affiliate of the Company;
 
(j) the future value of the underlying Shares is unknown and cannot be predicted
with certainty; and
 
(k) in consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Stock Units resulting from termination of the Participant’s Service
with the Company or the Employer (for any reason whatsoever and whether or not
in breach of local labor laws) and the Participant irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, the Participant shall be deemed irrevocably to have waived his or
her entitlement to pursue such claim.
 
14. Data Privacy.
 
(a)                       The Participant hereby consents to the collection,
processing, use and transfer, in electronic or other form, of the Participant’s
personal information (the “Data”) regarding the Participant’s employment, the
nature and amount of the Participant’s compensation and the fact and conditions
of the Participant’s participation in the Plan (including the Participant’s
name, home address, telephone number, date of birth, social insurance number or
other identification number, compensation, nationality and job title, details of
all options, shares or other entitlement to securities awarded, canceled,
exercised, vested, unvested or outstanding under the Plan or predecessor plans),
by and among the Company and one or more its Subsidiaries and Affiliates, for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan and in calculating the cost of the Plan.
 
(b)      The Participant further consents to the transfer of the Data to UBS AG
and/or its affiliates (“UBS”), or to any other third parties assisting in the
implementation, administration and management of the Plan, or in calculating the
costs of the Plan, including any other third party assisting with the settlement
of Restricted Stock Units under the Plan or with whom Shares acquired upon
settlement of the Restricted Stock Units or cash from the sale of such shares
may be deposited.  The Participant further consents to the processing,
possession, use and transfer of the Data by UBS and such other third parties for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan and in calculating the cost of the Plan.
 
(c)                       The Participant understands and agrees that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ countries may have different data privacy laws and
protections than the Participant’s country, and the Participant consents to the
transfer of the Data to such countries.  Furthermore, the Participant
acknowledges and understands that the transfer of the Data to the Company or any
of its Subsidiaries, or to UBS or any such third parties, is necessary for the
Participant’s participation in the Plan.
 
 
 
6

--------------------------------------------------------------------------------


 
 
(d)    The Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data or
require any necessary amendments to Data or withdraw the consents herein, in any
case without cost, by contacting the Participant’s local human resources
representative in writing.  The Participant further acknowledges that withdrawal
of consent may affect the Participant’s ability to exercise or realize benefits
from the Restricted Stock Units, and the Participant’s ability to participate in
the Plan.
 
15. Exchange Control Acknowledgement.  Local foreign exchange laws may affect
the grant of the Restricted Stock Units, the sale of Shares received in
connection with the Restricted Stock Units and/or the receipt of dividends or
dividend equivalents (if any).  Such laws may affect the Participant’s ability
to hold funds outside of the Participant’s country and may require the
repatriation of any cash, dividends or dividend equivalents received in
connection with the Restricted Stock Units.  The Participant is responsible for
satisfying any exchange control requirements that may be necessary in connection
with such events.  Neither the Company nor any of its Subsidiaries or Affiliates
will be responsible for such requirements or liable for the failure on the
Participant’s part to satisfy or abide by the requirements that are the
Participant’s responsibility.  Neither this nor anything in this Agreement
constitutes legal or tax advice upon which the Participant should rely.  The
Participant should consult with his or her own personal legal and tax advisers
to ensure compliance with local laws.
 
16. Adjustments Upon Changes in Capitalization.  In the event of a declaration
of a stock dividend, a stock split, combination or reclassification of shares,
extraordinary dividend of cash and/or assets, recapitalization, reorganization
or any similar event affecting the Shares or other securities of the Company,
the Administrator shall equitably adjust the number and kind of Restricted Stock
Units or other securities which are subject to this Agreement, in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
under this Agreement.
 
17. Entire Agreement; Governing Law.  The Plan and this Agreement constitute the
entire agreement of the parties with respect to the subject matter of this
Agreement and supersede in their entirety all prior undertakings and agreements
of the Company and the Participant with respect to the subject matter of this
Agreement.  This Agreement is governed by the internal substantive laws, but not
the choice of law rules of Switzerland (the Company’s jurisdiction of
organization).
 
18. Language.  If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
 
19. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means.  The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
 
20. Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
21. Appendix.  Notwithstanding any provisions in this Agreement, the Restricted
Stock Units grant shall be subject to any special terms and conditions set forth
in any Appendix to this Agreement for the Participant’s country.  Moreover, if
the Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.  The Appendix constitutes part of
this Agreement.
 
 
7

--------------------------------------------------------------------------------


 
 
22. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
 
*   *   *


           By the Participant’s agreement to this Agreement, the Participant
agrees that the Restricted Stock Units are granted under and governed by the
terms and conditions of the Plan and this Agreement.  The Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Plan and Agreement.  The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement.
 
If you do not agree to this Agreement within 90 days after the Grant Date set
out on the first page of this Agreement, the Restricted Stock Units will be
cancelled and of no effect.
 


 

 
8

--------------------------------------------------------------------------------

 

LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN
APPENDIX A
ADDITIONAL TERMS AND CONDITIONS OF
RESTRICTED STOCK UNIT AGREEMENT






This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to the Participant under the Plan if the
Participant reside in one of the countries listed below.  Certain capitalized
terms used but not defined in this Appendix have the meanings set forth in the
Plan and/or the Agreement.


The information is based on the securities, exchange control and other laws in
effect in the respective countries as of June 2009.  Such laws are often complex
and change frequently.  As a result, the Company strongly recommends that the
Participant not rely on the information in this Appendix as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date at the time that the
Restricted Stock Units vest or the Participant sells Shares acquired under the
Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.


Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant currently working, the information contained herein
may not be applicable to the Participant.




UNITED STATES


There are no country specific provisions.





 
9

--------------------------------------------------------------------------------

 
